          Case 1:20-cv-11933-DPW Document 106 Filed 07/14/21 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                               CIVIL ACTION NO. 1:20-11933-DPW


 BRANDON ALVES et al.

                             Plaintiffs.
 v.

 DONNA M. MCNAMARA, et al.
                Defendants.


  DEFENDANT COMMISSIONER LONG’S MOTION TO COMPEL RESPONSES TO
      THE DEFENDANT’S REQUEST FOR PRODUCTION AND ANSWERS TO
                                 INTERROGATORIES
   Defendant, Gregory Long (“acting Commissioner Long”), hereby moves this Honorable

Court pursuant to Fed. R. Civ. P. 37(a) to compel the Plaintiffs to produce the requested

documents and answer the propounded interrogatories.

      1) On May 7, 2021 Counsel for acting Commissioner Long propounded upon Plaintiffs its

first Requests for the Production of Documents pursuant to Fed. R. Civ. P. 34. (See Exhibit A.)

      2) On May 7, 2021 Counsel for acting Commissioner Long propounded Interrogatories

upon the Plaintiffs pursuant to Fed. R. Civ. P. 33. (See Exhibit B.)

      3) Pursuant to the Federal Rules of Civil Procedure, Plaintiffs’ responses to the written

discovery was due June 10, 2021.

      4) As of this date, acting Commissioner Long has received no responses to the document

request or answers to interrogatories propounded on the Plaintiffs. On July 14, 2021, Plaintiff

produced various documents control-stamped Alves000001-Alves000066.)

      5) As such, Commissioner Long requests that this court order Plaintiffs to respond to both

the document requests and interrogatories without objection.
        Case 1:20-cv-11933-DPW Document 106 Filed 07/14/21 Page 2 of 2




Dated: July 14, 2021                         Respectfully submitted:
                                             DEFENDANT GREGORY LONG

                                             By his attorney:
                                             Henry Luthin,
                                             Corporation Counsel


                                               /s/ John Fahey
                                             John Fahey (BBO#703399)
                                             Assistant Corporation Counsel
                                             Nieve Anjomi (BBO#651212)
                                             Senior Assistant Corporation Counsel
                                             City of Boston Law Department
                                             City Hall, Room 615
                                             Boston, MA 02201
                                             (617) 635-4017
                                             John.fahey@boston.gov


                                  L.R. 37.1 CERTIFICATION

       Pursuant to Local Rule 37.1(a), while the parties have not discussed a motion to compel,

Counsel for acting Commissioner Long has had ongoing conversations with Plaintiffs’ Counsel

regarding the outstanding discovery requests, who has represented that the responses were

forthcoming. Prior to filing the instant motion, Counsel for the acting Commissioner Long

reached out to Counsel for the Plaintiffs but has not heard back.

                                               /s/ John Fahey
                                               John Fahey
